583 N.W.2d 245 (1998)
230 Mich. App. 54
Albert J. PLAMONDON, Plaintiff-Appellant,
v.
Michael H. PLAMONDON and Angelia M. Plamondon, Defendants-Appellees.
Docket No. 199858.
Court of Appeals of Michigan.
Submitted March 17, 1998, at Lansing.
Decided May 22, 1998, at 9:20 a.m.
Released for Publication September 10, 1998.
*246 Bay Area Legal Services, P.C. by Edward M. Czuprynski, Bay City, for Plaintiff-Appellant.
Robert A. Steadman, P.C. by Robert A. Steadman, Traverse City, for Defendants-Appellees.
Before BANDSTRA, P.J., and MacKENZIE and N.O. HOLOWKA[*], JJ.
PER CURIAM.
Plaintiff appeals as of right from a judgment entered on a settlement agreement reached during mediation pursuant to the Community Dispute Resolution Act, M.C.L. § 691.1551 et seq.; M.S.A. § 27.15(51) et seq. We affirm.
Plaintiff argues that the settlement agreement was void ab initio because there was no enforceable underlying agreement between the parties to submit to community dispute resolution mediation, there being no agreement made on the record in open court or evidence of the agreement in writing subscribed by plaintiff as required by MCR 2.507(H). We disagree because this court rule is inapplicable to this community dispute resolution mediation.[1] The Community Dispute Resolution Act sets up a procedure apart from court actions; participants in mediation may or may not be litigants in a pending lawsuit. The act requires only that "[p]articipation in the dispute resolution process shall be voluntary," M.C.L. § 691.1556(1); M.S.A. § 27.15(56)(1), and the trial court here found, without dispute from plaintiff, that the parties did, in fact, participate voluntarily. As a result of his voluntary participation, plaintiff is subject to the provisions of the act, notwithstanding the fact that his voluntary participation resulted from a referral to the dispute resolution process by the trial court in a pending case.
As a result of the mediation, the parties entered into and signed a written agreement. The act specifies that this agreement "is enforceable in the same manner as any other written contract." M.C.L. § 691.1556a; M.S.A. § 27.15(56a). Under usual contract principles, plaintiff is bound by the settlement agreement absent a showing of mistake, fraud, or unconscionable advantage. Prichard v. Sharp, 51 Mich. 432, 435, 16 N.W. 798 (1883); Marvin v. Marvin, 203 Mich.App. 154, 157, 511 N.W.2d 708 (1993); Meyer v. Rosenbaum, 71 Mich.App. 388, 393-394, 248 N.W.2d 558 (1976). Plaintiff does not advance any claim on appeal that the settlement agreement was the result of mistake, fraud, or unconscionable advantage. Instead, plaintiff seeks to upset the validity of the settlement agreement on the ground that the mediation did not comply with MCR 2.403, a rule that is inapplicable to this community dispute resolution mediation. Additionally, plaintiff asserts that the settlement *247 agreement should be upset because, in hindsight, plaintiff made a mistake or was ill-advised in his decision to forgo the presence of counsel and his son Arnold Plamondon at the mediation. Absent a showing of mistake, fraud, or unconscionable advantage, plaintiff has failed to demonstrate grounds to set aside the settlement agreement.
We affirm.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Even if MCR 2.507(H) were applicable here, it would only mean that the agreement between the parties to submit to community dispute resolution mediation was not binding. However, that agreement is not at issue in this case, the parties having fulfilled it by proceeding through the mediation process. The agreement at issue here is a separate agreement entered into after and as a result of mediation.